Name: 80/507/EEC: Commission Decision of 15 April 1980 on requests for reimbursement under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  financial institutions and credit;  economic policy; NA;  Europe;  regions and regional policy
 Date Published: 1980-05-20

 Avis juridique important|31980D050780/507/EEC: Commission Decision of 15 April 1980 on requests for reimbursement under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 125 , 20/05/1980 P. 0018 - 0022COMMISSION DECISION of 15 April 1980 on requests for reimbursement under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) (80/507/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (1), and in particular Article 7 (4) thereof, Whereas requests for reimbursement to be submitted by Ireland to the European Agricultural Guidance and Guarantee Fund, Guidance Section, must include certain information needed for checking that expenditure complies with the provisions of Directive 78/628/EEC and the Irish programme approved in accordance with Article 2 (3) of that Directive; Whereas if the check is to be effective Ireland must, for a period of three years from the payment of the last reimbursement, hold the supporting documents at the Commission's disposal; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement drawn up in accordance with Article 4 of Directive 78/628/EEC must be submitted in accordance with the tables set out in Annexes I, II, III and IV hereto. 2. Ireland shall communicate to the Commission, at the same time as the first request for reimbursement, the texts of national implementing provisions, administrative directions, forms or any other documents concerning the administrative action to implement the measures concerned. Article 2 Ireland shall, for a period of three years from the payment of the last reimbursement, hold at the Commission's disposal, all the supporting documents in its possession on the basis of which the aid provided for in Directive 78/628/EEC was granted, or certified copies thereof. Article 3 This Decision is addressed to Ireland. Done at Brussels, 15 April 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 206, 29.7.1978, p. 5. ANNEX I Application for reimbursement of expenditure incurred during 19.. under Article 4 (1) of Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland - General data - >PIC FILE= "T0013085"> Signature and stamp of the competent authority Date ANNEX II Table relating to expenditure incurred in 19.. under the first indent of Article 4 (1) of Directive 78/628/EEC - Arterial drainage - >PIC FILE= "T0013086"> It is certified that the drainage operations for which reimbursement is requested have been carried out in conformity with the programme approved by the Commission in Decision 78/995/EEC of 23 November 1978. Signature and stamp of the competent authority Date ANNEX III >PIC FILE= "T0013087"> ANNEX IV >PIC FILE= "T0013088">